Title: To George Washington from Nathaniel Shaw, Jr., 31 January 1781
From: Shaw, Nathaniel, Jr.
To: Washington, George


                        
                            Sir
                            New London January 31st 1781
                        
                        I Imagine it would be Agreable to you to be Inform’d of the movements made by the Brittish Fleet, have now to
                            Inform you that on the 22d Inst. three French Ships Saild from New Port as I am Inform’d to Secure the Comeing in of Two
                            French Friggates and a Store Ship that was Expected from Boston, and Imediately Four Brittish Ships of the Line Saild--from Gardners Bay to meet them, but a Gale of Wind arising, the French Ships Return’d to New Port, the Brittish Ships came
                            to Anchor in the Evening without Fisher Island, and in the Night their were many Cannon heard—Suppose to be fir’d for
                            being in distress, & the Next Morning One Ship was discover’d to be Standing to the Southward of Montaug, Under
                            Jury masts, one Ship was of our port with all her masts Gone by the Board, and one Ship run on Shagwomanack Reaf near
                            Gardners Island and is Intirely lost many of her hands drown’d, and by Report the Ship of our Harbour threw over her upper
                            Teir of Guns, I am Just now Returnd, from the Lt House, and Can Observe with a Spy Glass that they are now takeing out the
                            Masts from the Ship on Shore, I Suppose for the one that is Dismasted and all Anchor with the Fleet.
                        their is Eight Ships in Gardners Bay—now Riding att Anchor and by the best Information we Can git they
                            Consist of the Dismasted Ship, Five other Ships of the Line and Two Friggates, in order to get an Accott more Particular
                            we have Sent over a Boat to Long Island, and all the Intelligence we Can Obtain Shall Continue to Send our French Friends
                            att New Port, who we Wrote to directly Upon hearing of the Disaster, and Shall  you Again as Soon
                            as we hear from the Island—I am Sir your moast Obedt hume Servt
                        
                            Nathl Shaw
                        
                        
                            P.S. The French Ships that were Expected from Boston Received no damage in the Gale and Arived Safe
                                att N.P.
                        

                    